                 Case 5:18-cv-04081-BLF Document 50 Filed 02/15/19 Page 1 of 2




 1 ERIKA A. HEATH (SBN 304683)
   (erika@duckworthpeters.com)
 2
   ERIKA HEATH, ATTORNEY AT LAW
 3 369 Pine Street, Suite 410
   San Francisco, CA 94104
 4 Tel.: (415) 426-7850
   Fax: (415) 449-6556
 5

 6 Attorneys for Plaintiff
   OSKAR LIZARRAGA-DAVIS
 7
                             UNITED STATES DISTRICT COURT
 8
                           NORTHERN DISTRICT OF CALIFORNIA
 9

10     OSKAR LIZARRAGA-DAVIS,                            Civil Action No. 5:18-cv-4081-BLF
           Plaintiff,
11
       v.                                                PLAINTIFF’S OBJECTIONS TO
12                                                       EVIDENCE
       TRANSWORLD SYSTEMS, INC.;
13
           Defendant.                                    Dkt. 45-46
14

15
            Plaintiff Oskar Lizarraga-Davis hereby provides the Court, pursuant to L.R. 7-3(c) with
16
     the following objections to evidence Defendant submitted in support of its reply brief, specifically
17
     the Declaration of Bradley Luke (Dkt. 45.)
18
            A.      Objection No. 1
19
            Plaintiff objects to Exhibit 2 attached to the Declaration of Bradley Luke (Dkt. 45.).
20
            Grounds: Rule of completeness. Fed. R. Evid. 106. This document purports to be part
21
     of the “Loan Note disbursed on June 26, 2006,” but that part of the document, the “Loan Note,”
22
     has neither been produced, nor been made available to Plaintiff.
23
            B.      Objection No. 2
24
            Plaintiff objects to page 6 of Exhibit 3, page attached to the Declaration of Bradley Luke
25
     (Dkt. 45.).
26
            Grounds: Lacks authentication and foundation; rule of completeness. Fed. R. Evid.
27
     106, 901(a). This page is not a part of the document that forms the rest of the exhibit. For
28

                              PLAINTIFF’S OBJECTIONS TO EVIDENCE
                 Case 5:18-cv-04081-BLF Document 50 Filed 02/15/19 Page 2 of 2




 1 example, when Defendant attached the document “2006-4 Pool Supplement” to its

 2 correspondence with Plaintiff and the Court, it did not include this page. (See Lizarraga-Davis

 3 Decl., at Ex. 1, 2, 5.) Further, the page appears to be from a different source, and is not

 4 referenced by name in the pages that precede it. Further, Mr. Luke’s authentication of the page

 5 refers to it being an “excerpt” of a larger document, but Plaintiff has been unable to see the

 6 entire document to test the veracity of that statement.

 7          C.      Objection No. 3
 8          Plaintiff objects to Exhibit 3, attached to the Declaration of Bradley Luke (Dkt. 45.)..
 9          Grounds: Rule of completeness. Fed. R. Evid. 106. This exhibit is a selection of pages
10 from a much larger document that has not been made available to Plaintiff. As the document

11 describes, the pages “form[] a part of that certain Note Purchase Agreement… dated as of May

12 30, 2003.” Many terms in these pages refer to specific parts of the rest of the document, such as

13 Paragraph 3.01 (“The Program Lender repeats the representations and warranties contained in

14 Section 5.02 of the Agreement.”).

15

16

17
     Dated: February 15, 2019                       ERIKA HEATH, ATTORNEY AT LAW
18
                                              By:      /s/ Erika Heath
19                                                     Erika A. Heath f/k/a/ J. Erik Heath
20                                                     Attorney for Plaintiff
                                                       OSKAR LIZARRAGA-DAVIS
21

22

23

24

25

26

27

28

                             PLAINTIFF’S OBJECTIONS TO EVIDENCE
